PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
HONDA et al.
Application No. 16/553,228
Filed: August 28, 2019
Attorney Docket No. 188300
For: EVAPORATED FUEL PROCESSING APPARATUS
:
:
:
:   DECISION DISMISSING PETITION
:   UNDER 37 CFR 1.313(b)(1)
:
:



This is a decision on the petition under 37 CFR 1.313(b)(1), which is being properly treated as a petition under 37 CFR 1.313(c)(1), filed May 17, 2021, to withdraw the above-identified application from issue after payment of the issue fee. 

The petition is DISMISSED AS MOOT.

Unfortunately, the petition was not referred to the appropriate deciding official for decision until after the issuance of this application into a patent. However, petitioner’s attention is directed to 37 CFR 1.313(d), which states:


A petition under this section will not be effective to withdraw the application from issue unless it is actually received and granted by the appropriate officials before the date of issue.  (Emphasis added) 


In this case, the petition was not received in the Office of Petitions for consideration until June 2, 2021. Therefore, as the case has now issued, the petition to withdraw from issue cannot be granted.

Petitioner is advised, that while petitions to withdraw from issue may be electronically filed and addressed to the Commissioner for Patents, as was done in this case, applicants were cautioned to hand carry or fax petitions to withdraw from issue directly to the Office of Petitions along with a follow-up phone call. See MPEP § 1308. 







/April M. Wise/
Paralegal Specialist, Office of Petitions